Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Status of the Claims
The Applicant’s Amendments to the claims received on 03/23/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 3-20 are pending.  Applicants have amended Claim(s) 3-5. Claims 3-5 and 7-20 are/remain withdrawn.  Claim 6 is hereby examined on the merits.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varra, US 2009/0239792 in view of Grasso et al US Patent 6,777,388 and Hong, et al, Effect of D-Amino Acid Substitution on the Stability, the Secondary Structure, and the Activity of Membrane-Active Peptide, Biochemical Pharmacology, Vol. 58, pp. 1775–1780, 1999. 

The instant invention is drawn to a peptide of Claim 6.
The difference between what is taught by the prior art and that instantly claimed is that while Varra teaches polymyxin B with Dab at R3 and where R(FA) found in polymyxin B is a mixture of 6-MOA and 6-MHA (Table 1 and paragraph [0016] of the PG Publication, Varra does not teach the exact sequence with R3 as D-Ser. Varra does not teach a D-Ser as a Polymyxin B, but does for a Polymyxin D at the R3 position, see again Table 1. Varra also teaches numerous other mutants see paragraphs [0016]-[0020]. Further, the variance among R4-R10 is quite conserved, as is the case for R1, R2m and R3
Grasso et al teaches with respect to the chirality of the amino acid, i.e., L-Ser or D-Ser at R3, “D-amino acid substitution: Systematic replacement of L-amino acids by their corresponding D-amino acid isoforms has been used to ascertain the stereostructural requirements of specific amino acid residues for peptide- receptor interactions, as well as the contribution of secondary structural motifs, (alpha-helix, beta-sheet, beta-tum) to the bioactivity of peptides (see e.g., Eruby, 1993.  Biopolymers 33:1073-1082).  This approach has also been shown to increase the resistance of peptides to enzymatic hydrolysis, and to enhance one or more properties of biologically active peptides, i.e., receptor binding, functional potency or duration of action (see e.g., Doherty, et al., 1993.  J. Med.  Chem. 36: 2585-2594; Kirby, et al., 1993.  J. Med.  Chem. 36:3802-3808; Morita, et al., 1994.  FEBS Lett.  353: 84-88; Wang, et al., 1993.  Int.  J. Pept.  Protein Res.  42: 392-399; Fauchere and Thiunieau, 1992.  Adv.  Drug Res.  23: 127-159).” 
 “Initial efforts to increase the potency and stability of biologically active leptin-related peptides will utilize a strategy in which a series of peptide analogs will be synthesized, each of which will contain a single D-amino acid which corresponds to its L-isomer in the native sequence.  Should these efforts result in the development of a D-amino acid analog of higher potency and stability than the native L-form, this D-analog will be used as the lead peptide for introducing additional substituted D-isoforms into the native sequence, i.e., analogs containing two, three, four, and so forth, D-amino acids will be synthesized.  We have recently shown this approach to be effective in the development effective in the development of a synthetic glycoprotein hormone antagonist (see e.g., Leng, et al., 1996.  Pept.  Res.  9: 189-194), and expect it will have merit when applied to leptin-related peptides as well.”
Further, Hong teaches increased half-life of peptides that contain D-amino acids as they are resistant to proteases, see entire article but Table 1 and Fig. 2 for the experimental data. Also see Table 2 for antimicrobial activity. Lastly, Hong concludes “Our results also suggested that partial D-amino acid replacement can change the in vivo stability of peptides because
the cellular absorption, hepatic and renal clearance, and binding of protease to peptides may be affected by the interactions between peptides and some components in the serum. Therefore, diastereomers are a useful tool for the pharmacokinetic study of membrane-active peptides.’ Thus, if one increases the half-life of the peptide, less may be needed for dosing in the treatment thereby reducing toxicity and other benefits. 
It would have been obvious to one of ordinary skill in the art to make the D-Ser mutation as taught by Varra as this mutation is known and does not impair the activity. D-amino acids are taught to be at position 3, see Claim 17 of the PG Pub, which is a positive teaching for D-amino acids and the amino acid of Serine. One would have been motivated to make this substitution as it is explicitly taught to be an option at that position. One would have had a reasonable expectation of success in as this substitution has been made as was tolerated as it made a polymyxin D cyclo-peptide. It would also have been obvious to made the D-substitutions from the teaching of Grosso and/or Hong. Here, there is a finite number of possibilities and no burden to make each and every position a D-amino acid due to the teachings of the benefits conferred onto the molecule. Given that a D-ser has been used in a polymyxin and the same and or similar position, it’s obvious to make the change at positions already made in the past, as well as other positions. The use of D-Ser in polymyxins is spoken to a number of times as preferred and exemplified, see columns 9 and 19 for example. 
Further regarding Claim 6, it would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum component of the placement of D-amino acids. Thus, if one were to follow the example of Hong, there are 10 positions to change, three of which are in the linear portion extending out from the cyclic portion. Given the advancement in peptide synthetic chemistries, this is routine and from the teaching of the references, worthwhile for the therapeutic application of the derivative peptides that would result. This is simply motivation to explore structure/function relationships among the different polymyxins as well within the specific peptides given the diverse activities of the cyclic peptides. 
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654